Title: From George Washington to Henry Knox, 13 August 1792
From: Washington, George
To: Knox, Henry



Sir,
Mount Vernon Augt 13th 1792

My last to you was dated the 5th instt since which I have received your letters of the 4th 5th & 7th; & shall reply to such parts of them as appear to require it.
It is painful to find the Recruiting Service advancing so slowly as your last letters indicate. Endeavor to rouse the Officers who

are engaged in this business, to fresh exertions. The unhappy fate of our Messengers is a lamentable proof of Indian barbarity; and a strong evidence of the bad dispositions of at least some of their tribes. This ought to stimulate every nerve to prepare for the worst.
If the banditti, which made the successfull stroke on the Station near Nashville could be come at without involving disagreeable consequences with the tribes to which they respectively belong, an attempt to cut them off ought by all means to be encouraged; an enterprize judiciously concerted, & spiritedly executed would be less expensive to the General government than keeping up guards of Militia which will always be eluded in the attack, & never be overtaken in a pursuit.
No measures should be left unessayed to treat with the Wabash Indians; nor can the Goods be better applied than in effectuating this desirable purpose; but I think a person of more dignified character than Major Hamtramck should be employed in the negotiation—No idea of purchasing land from them ought to be admitted; for no treaty, or other communications with the Indians have ever been satisfactory to them when this has been the subject. The principles, & general outlines of all these treaties ought to be given to the Negotiator, notwithstanding the right of disannulling is reserved to the Government—Illiterate people are not easily made sensible of the propriety, or policy, of giving a power, & rejecting what is done under it. These may be contained in Genl Putnams Instrns.
General Putnam merits thanks, in my opinion, for his plan, & the sentiments he has delivered on what he conceives to be a proper mode of carrying on the War against the hostile Nations of Indians, and I wish he would continue to furnish them, without reserve, in future. But in the present instance, two reasons are so strongly opposed to the measure recommended by him as to render it unadvisable and dangerous one of which, the collision it might occasion, & the consequences thereof, in the pending negotiation with Gr. Britain he could not be acquainted with; the other, the inadequacy of our force to admit a division, & thereby running the hazard of being beaten in detail by encountering the enemies whole strength with part of our own are such as not to be overcome—The other reasons assigned by you are not without weight, but less in degree; for Peace & War are now

in balance which will preponderate remains to be known—if the latter (which heaven avert) we must expect to encounter a powerful confederacy, & ought not to put anything to hazard which can be avoided by military foresight.
I can form no judgment of the object or the propriety of establishing the Post on the Muskingham—mentioned in Genl Putnams letter to you of the 9th of July, as no copy of that letter has been sent to me; equally unable am I to give any opinion on the Speeches and wishes of the Fish Carrier, as I know not the contents of them; 20 copies having accompanied the letter of General Chapin.
General Wilkinson has displayed great zeal & ability for the public weal since he came into Service—His conduct carries strong marks of attention, activity, & Spirit, & I wish him to know the favorable light in which it is viewed. With great esteem I am—Dr Sir—Yrs &ca

Go: Washington

